Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Uzzell appeals the district court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as untimely and barred by the appellate waiver in his plea agreement. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 84(b). Because Uzzell’s informal brief does not challenge the bases for the district court’s disposition of his § 2255 motion, Uzzell has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.